NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on October 19, 2021. Claims 1-13 are pending. Claims 1, 9, 10 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-13 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20180203683 to Kim et al. (hereinafter “Kim:”) discloses a method for performing a software update of an electronic vehicle part  that includes calculating an expected amount of current consumption for a software update of a plurality of electronic parts equipped in a vehicle; detecting a remaining capacity of a battery of the vehicle; and performing the software update of the plurality of electronic parts when the remaining capacity of the battery is greater than the expected amount of current consumption.

Regarding claim 1, Kim taken singly or in combination with other prior art of record, does not disclose or teach a control apparatus configured to communicate with a plurality of on-vehicle control 

Regarding claim 9, Kim taken singly or in combination with other prior art of record, does not disclose or teach a control method for controlling a plurality of on-vehicle control devices by a control apparatus that communicates with the plurality of on-vehicle control devices through in-vehicle communication lines, the method comprising the steps of: acquiring electric energy of a battery supplying electric power to the plurality of on- vehicle control devices; and instructing, in a case where predicted electric energy of the battery at a time when a process by a target device that is one of the plurality of on-vehicle control devices is completed is lower than a threshold, other on-vehicle control devices to stop respective processes by the other on-vehicle control devices executed in parallel with the process by the target device.

Regarding claim 10, Kim taken singly or in combination with other prior art of record, does not disclose or teach a non-transitory computer readable storage medium storing a computer program for causing a computer to function as a control apparatus configured to communicate with a plurality of on-vehicle control devices through in-vehicle communication lines, the computer program causing the computer to function as: an acquisition unit configured to acquire electric energy of a battery supplying electric power to the plurality of on-vehicle control devices; and a control unit configured to instruct, in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    

                                                                                                                                                                                                  


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661